Citation Nr: 1604729	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left metatarsal disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in July 2010.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded in December 2010 and July 2014.  The July 2014 Board decision also denied service connection for a left knee disability and residuals of a fractured left tibia.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to a total disability rating based on unemployability (TDIU) has been raised by the record in a July 2014 VA form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board remanded the claim for service connection for a left metatarsal disability for a new VA examination.  Although the Veteran had VA examinations for her left metatarsal disability in October 2007 and October 2008, the Board found that the October 2008 examiner's opinion, finding that the Veteran's current left metatarsal disability is unrelated to her injury in service, did not appear to take into consideration the Veteran's lay statements regarding her November 2006 injury and symptoms since then.  

A compensation and pension exam inquiry form reflects that the Veteran failed to appear to a VA foot examination scheduled in September 2014.  A December 2014 Report of General Information noted that the Veteran had recently changed her address and she was scheduled for a new VA examination.  A subsequent compensation and pension exam inquiry form reflects a new VA examination was requested and included a notation with the Veteran's a new address.  In a March 2015 VA examination form, the examiner noted the Veteran had failed to appear to the examination.  The Appeals Management Center (AMC) noted in a March 2015 deferred rating decision that the case was not ready to rate because a follow-up was needed on the VA examination request.  The record does not reflect that any that a follow-up request occurred.  The Board also observes that despite the fact that the Veteran's new address was included in the compensation and pension exam inquiry form, a prior address of the Veteran was still listed at the top of the form.  

Without copies of the actual VA medical center (VAMC) notice that was sent to the Veteran of his scheduled examination, it is unclear whether the Veteran was timely notified of the date, time and location of her VA examination and whether such information was provided to the correct address. See Khyn v. Shinseki, 716 F.3d 572  (Fed. Cir. 2013).

Therefore, upon remand, another attempt to schedule the Veteran for a new VA examination of the feet should be made.  Documentation of the request for examination, the VAMC letters to the Veteran notifying her of the examination and documentation from the VAMC as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.  While the Board does not need to "turn up heaven and earth" to locate a claimant and it is the claimant's burden to keep VA apprised of his or her whereabouts, in light of the evidence indicating the Veteran may not have received the notice of her scheduled VA examination prior to the case having been returned to the Board, a remand is proper.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran and her representative to provide any available updated information as to the Veteran's address and contact information so that future notices may be provided and VA examinations may be scheduled.  

2.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of her left metatarsal.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's left metatarsal condition should consist of all necessary testing.  

The examination report is to contain a notation that the examiner reviewed the claims file.  

Please also note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following:  

(a).  Please specify all current left metatarsal diagnosis(es).  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's currently diagnosed left metatarsal conditions:  (i) had its onset during her active duty from June 2006 to March 2007; or, (ii) that such disorder was caused by any incident or event that occurred during such period.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  In providing this opinion, the examiner should specifically comment on the Veteran's reported November 2006 injury and symptoms since then.  

4.  Ensure the examiner's opinions are responsive to the determinative issue of etiology of the left metatarsal condition in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



